Citation Nr: 1416114	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  07-33 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and a psychotic disorder.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to November 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from May and October 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in September 2009, August 2011, August 2012, and October 2013, where it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

The Veteran's claim was initially limited to the question of entitlement to service connection for PTSD.  Given, however, that the medical evidence shows that he has been diagnosed with other psychiatric disorders the issue has been broadened to include service connection for any acquired psychiatric disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran did not serve in combat.

2. The probative evidence of record does not support the existence of any of the Veteran's claimed stressors.  

3. Although the Veteran's post-service medical records show various psychiatric diagnoses, the probative evidence of record supports a finding that the Veteran's only current psychiatric disorder is personality disorder not otherwise specified.  His personality disorder is not the result of a service-connected psychiatric disorder.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and bipolar disorder, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In November 2005, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In March 2006, notice was also provided as to how disability ratings and effective dates are assigned.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, attempting to verify the claimed stressor, and affording a VA examination.  As described in detail below, numerous attempts were made to verify the Veteran's claimed stressor, and he was provided with a VA examination in October 2011, which was supplemented by addendum opinions in December 2012 and December 2013.  

In October 2013, the Board remanded the Veteran's claim to obtain possibly outstanding VA treatment records and an addendum opinion if necessary.  Pursuant to the remand, a February 2014 supplemental statement of the case noted that no new treatment records had been associated with the claims file since the December 2012 VA addendum opinion.  Regardless, VA obtained another addendum opinion in December 2013.  Thus, there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Legal Principles and Analysis

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, bipolar disorder and a psychotic disorder.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in qualifying service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) have been adopted by VA.  38 C.F.R. § 4.125 (2013). 

The Veteran's DD-214 does not indicate that the Veteran served in a combat military occupational specialty or that he was otherwise involved in combat.  He alleges, however, that the ship he served on was attacked by a Soviet warship.  Under 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

"Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  A noncombat veteran's testimony alone, however, is insufficient proof of a stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Posttraumatic Stress Disorder

The Veteran claims entitlement to service connection for PTSD as a result of a number of alleged events.  In a July 2006 statement, the Veteran stated that while serving on a naval ship in the Atlantic, he was involved in "a real fire fight" with another vessel, where he was below deck firing artillery.  Additionally, he claimed that in 1970, he suffered mental trauma because the following events occurred on the ship he was serving on: a sailor was thrown into an anchor chain and ground up; a sailor got stuck in the water intake of the ship and drowned; a sailor was killed by a "shot line"; and a sailor fell overboard and was never found again.  The Veteran also noted that because they were "at war," the events were especially traumatic for him.  In a February 2005 VA medical record, the Veteran claimed that he had endured a hurricane while on board the naval vessel, which also caused significant mental trauma.  

The Board finds, however, that there is no evidence supporting the Veteran's claimed stressors.  Regarding the non-combat events, many of the Veteran's own statements are inconsistent.  In a January 2011 statement, the Veteran appeared to retract, or at least modify, his previous claims.  He noted that rather than actually witnessing a man pulled through anchor housing, a man sucked into the water intake, and a man ripped apart by a missile, he had merely been told about them.  Even more significantly, the Veteran's statements are contradicted by the objective evidence of record.  The Veteran's DD-214 indicates that he served on active duty from June 1969 to November 1969 and had a total of two months of foreign or sea service.  The events that allegedly took place in 1970 do not coincide with the Veteran's service aboard a ship, and therefore he could not have witnessed them.  

As to the alleged combat stressor involving an attack by an enemy vessel, the Veteran's DD-214 shows that he received only a National Defense Service Medal; there are no combat medals listed or any other indication that he served in combat.  

Regardless, VA made numerous attempts to corroborate the Veteran's claimed stressors.  Formal findings dated February and September 2006 noted insufficient information to verify them.  A March 2010 letter from the National Archives and Records Administration stated that they had examined deck logs but found no information relating to the Veteran's claims.  Further, the letter noted, from September to December 1969, the ship was mostly moored at Norfolk and was at sea only briefly, "for a couple of days."  

Moreover, an August 2010 response from the Defense Personnel Records Information Retrieval System (DPRIS) stated that they had reviewed the command history for 1969 and found that the vessel returned from a Mediterranean deployment in August 1969 and, upon returning, conducted a series of training exercises off the Virginia coast.  It then remained in port at Norfolk from November to December 1969.  In the year 1969, the only documented medical incident occurred in February 1969, where a crewmember died onboard after contracting meningitis in Barcelona.  DPRIS also noted that the history did not document a hurricane or that the ship received or returned enemy fire.  Based on the above, in May 2011, VA again formally found that there was insufficient information to attempt to corroborate the claimed stressor for PTSD, and therefore the U.S. Army and Joint Services Records Research Center had not been contacted.  

In light of the above, the Board finds that the preponderance of the evidence does not support the existence of the Veteran's claimed stressors.  The Veteran's DD-214 does not indicate that he served during combat, and there is no evidence that either the Veteran, or the ship he served on, was involved in combat at any point during his service.  Similarly, the Veteran's claim that he was "at war" is also unsubstantiated, except inasmuch as he served during the Vietnam Era.  The presumptions under 38 U.S.C.A. § 1154(b) are therefore inapplicable and the Veteran's lay statements are not entitled to any special deference.  Any deaths that the Veteran claimed he either witnessed or heard of occurred, if at all, in 1970, after his separation from service.  The only death associated with the Veteran's ship occurred prior to the Veteran's enlistment.  Finally, there is no evidence that the Veteran endured a hurricane while at sea.  The only evidence supporting the Veteran's claimed stressors consist of his assertions, which, as noted above, are less than credible.  Again, his testimony alone is insufficient to establish the existence of a stressor.  Moreau, 9 Vet. App. at 389.

In support of his claim, the Veteran cites a January 2006 letter from a VA medical center clinical psychologist.  There the Veteran's clinical psychologist opined that the Veteran meets the DSM-IV PTSD criteria secondary to his military and combat experiences during the Vietnam Era.  There is, however, no evidence indicating that the psychologist reviewed the Veteran's claims file or otherwise attempted to verify the Veteran's claimed stressors.  Again, as noted above, there is no evidence supporting the claim that the Veteran was involved in combat or experienced any other non-combat related traumatic events in service.  

In contrast, in an October 2011 VA examination, the examiner interviewed the Veteran, and carefully reviewed his claims file, VA medical records and relevant mental health literature.  He opined that the Veteran did not meet the DSM-IV criteria for PTSD or any other Axis I disorder because he did not endorse symptoms of PTSD but rather a pattern of inadequate and somewhat inappropriate interpersonal functioning.  The same examiner confirmed his conclusion in addendum opinions dated December 2012 and December 2013.  Because the October 2011 opinion was based on a thorough evaluation of the Veteran's medical and military history, is consistent with the evidence of record, and was confirmed by subsequent addendum opinions, the Board finds it significantly more probative than the January 2006 letter.  

An April 1990 private treatment record noted a history of PTSD and June 2003 and April 2005 VA medical records show diagnoses of PTSD, however, as above, these were based on the Veteran's unverified claims.  Moreover, although VA medical records show that the Veteran attended group therapy for PTSD in 2005 and 2006, this by itself is insufficient to establish service connection for PTSD. Although the Veteran asserts that he has PTSD that was caused by service, diagnosing the etiology of a complex disorder such as PTSD is outside the scope of a lay person's competence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In light of the above, therefore, the Board finds that the preponderance of the evidence is against a finding of entitlement to service connection for PTSD. 

Acquired Psychiatric Disorders

The Veteran also claims entitlement to acquired psychiatric disorders other than PTSD.  The Veteran's post-service medical records show diagnoses of a number of psychiatric disorders.  A November 1978 private treatment record shows a diagnosis of transient situational disturbance and adjustment reaction of adult life; an August 1979 private treatment records shows the same diagnosis but with psychotic manifestation.  A January 1989 VA medical record indicates a diagnosis of alcohol dependence and mixed personality disorder with borderline narcissism; an August 1996 VA medical record shows a diagnosis of personality disorder with marked schizoid traits; an April 2005 VA medical record diagnosed the Veteran with bipolar disorder; and the October 2011 VA examination diagnosed the Veteran with personality disorder not otherwise specified.  As discussed below, none of these disorders were incurred in, or related to, the Veteran's military service.  

In the May 1969 entrance examination, the Veteran reported that he had a history of difficulty sleeping, depression and nervous trouble.  The examiner added that this was related to anxiety from family arguments, but noted normal psychiatric functioning.  The Veteran's service treatment records are otherwise negative for evidence of an acquired psychiatric disorder and, in the November 1969 separation examination, the examiner again noted normal psychiatric functioning.  

In an October 2011 VA examination, the examiner found that although the claims file reflected an assortment of past mood-related difficulties, the Veteran lacked any ongoing or clinically relevant mental health symptoms that would warrant an Axis I diagnosis.  He noted that the Veteran demonstrated and reported a pattern of inadequate and somewhat inappropriate interpersonal functioning, and was preoccupied with thoughts about being unfairly treated.  The examiner opined that based on all the available evidence, the Veteran had a personality disorder not otherwise specified given his endorsement of an enduring pattern of insecure attachments, interpersonal conflicts, odd and eccentric behavior, poor impulse control based on his history of engaging in physical fights, and inappropriate comments and jokes.  He noted that according to the DSM-IV, personality disorders onset during adolescence or early adulthood, are stable over time, and lead to distress over time. Thus, he concluded, the personality disorder was not related to service.  

In a December 2012 addendum opinion, the VA examiner noted that the Veteran had a long history of binge-drinking and alcohol abuse, including several DUI charges, other alcohol-related legal problems, was on probation, and was incarcerated due to his long-standing problems with alcohol.  Regarding the previous diagnoses of bipolar disorder and psychotic disorder the examiner stated that the Veteran did not endorse any current symptomatology that suggested the presence of any such diagnosis.  Specifically, in the October 2011 examination, the Veteran had reported having a stable mood and denied the presence of any psychotic symptoms such as mania, hypomania, or other commonly associated symptoms.  Moreover, he noted that the February 2005 VA medical record had noted a diagnosis of "rule out bipolar disorder," which meant that there was not enough information to confirm such a diagnosis.  

In a December 2013 VA opinion, the examiner specifically stated that the Veteran did not meet the diagnostic criteria for a mental disorder other than the personality disorder because the Veteran's history of enduring interpersonal and impulse control problems supported his personality disorder diagnosis and the Veteran denied any acute emotional distress, and engaged in an overly familiar and somewhat inappropriate manner.  The Veteran's endorsement of other symptoms were not sufficient in chronicity, severity, and degree of impairment to warrant an additional psychiatric disorder diagnosis.  

The evidence of record supports the examiner's opinions.  There is no evidence of symptoms or a diagnosis of psychosis, transient situational disturbance, an adjustment reaction, bipolar disorder or a personality disorder while in service.  
As described above, the Veteran's claims that he experienced psychologically traumatic events while in service are not credible.  Moreover, diagnosing the etiology of a complex disability such as an acquired psychiatric disorder is outside the scope of a lay person's competence.  Jandreau, 492 F.3d at 1372.  

Generally speaking, personality disorders are "defects" that are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects," such as a personality disorders, automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary). As such, "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is...prohibited." 61 Fed. Reg. 52,695.

Here, the December 2013 examiner determined that the Veteran's only diagnosis was a personality disorder not otherwise specified, based on a review of his medical history, which revealed a long-standing pattern of insecure attachments, interpersonal conflicts, problems with impulse control, and somewhat odd and eccentric behavior.  The December 2013 examiner did not indicate that the personality disorder resulted from any other mental disorder, and no other mental disorders are service-connected; thus, entitlement to service connection for a personality disorder cannot be warranted.  38 C.F.R. §§ 3.303, 4.127. 

Even though the Board finds that the Veteran does not have a current diagnosis of a psychosis, even if he did, service connection would not be warranted.  The first diagnosis of a psychotic disorder appeared in an August 1979 private treatment record-more than nine years after separation from service-and therefore cannot be presumed to have been incurred while in service.  38 C.F.R. §§  3.307, 3.309.  For the same reason, there is no evidence of a continuity of symptomatology since service.  Walker, 708 F.3d at 1338-40.  

As to the Veteran's alcohol dependence, compensation will not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99; 64 Fed. Reg. 52375 (1999).  Thus, service connection cannot be granted on that basis.  

Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and a psychotic disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


